
	
		I
		112th CONGRESS
		2d Session
		H. R. 5988
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Cuellar (for
			 himself, Mr. Gonzalez, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  a cooperative agreement for a park headquarters at San Antonio Missions
		  National Historical Park, to expand the boundary of the Park, to conduct a
		  study of potential land acquisitions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Antonio Missions National
			 Historical Park Boundary Expansion Act of 2012.
		2.Park boundary
			 studySection 201 of Public
			 Law 95–629 (16 U.S.C. 410ee) is amended—
			(1)by redesignating
			 subsections (b), (c), (d), (e), and (f) as subsections (c), (e), (f), (g), and
			 (h), respectively;
			(2)by inserting after
			 subsection (a) the following:
				
					(b)Study
						(1)In
				generalThe Secretary shall conduct a study of land in Bexar and
				Wilson Counties, Texas, to identify land that would be suitable for inclusion
				in the park.
						(2)RequirementsIn
				conducting the study under paragraph (1), the Secretary shall examine the
				natural, cultural, recreational, and scenic values and characteristics of the
				land.
						(3)ReportNot
				later than 3 years after the date on which funds are made available for the
				study under paragraph (1), the Secretary shall submit to the Committee on
				Natural Resources of the House of Representatives and the Committee on Energy
				and Natural Resources of the Senate a report that describes the findings,
				conclusions, and recommendations of the
				study.
						;
				
			(3)by inserting after
			 subsection (c) (as redesignated by paragraph (1)) the following:
				
					(d)Interpretive
				servicesThe Secretary may assign park employees to provide
				interpretive services, including visitor information and education, at
				facilities outside the boundary of the
				park.
					;
				and
			(4)in paragraph
			 (1)(D) of subsection (g) (as redesignated by paragraph (1)), by striking
			 subsection (b)(2) and inserting subsection
			 (c)(2).
			3.Boundary
			 expansionSection 201 of
			 Public Law 95–629 (16 U.S.C. 410ee) is amended—
			(1)by striking
			 Sec. 201.
			 (a) In order and inserting the following:
				
					201.San Antonio
				Missions Historical Park
						(a)Establishment
							(1)In
				generalIn order
							;
				and
			(2)in subsection
			 (a)—
				(A)in the second
			 sentence, by striking The park shall also and inserting the
			 following:
					
						(2)Additional
				landThe park shall
				also
						;
				(B)in the third
			 sentence, by striking After advising the and inserting the
			 following:
					
						(4)RevisionsAfter
				advising the
						;
				and
				(C)by inserting after
			 paragraph (2) (as designated by subparagraph (A)) the following:
					
						(3)Boundary
				modification
							(A)In
				generalThe boundary of the park is modified to include
				approximately 151 acres, as depicted on the map entitled San Antonio
				Missions National Historical Park Proposed Boundary Addition, numbered
				472-68, 027, and dated November 2009.
							(B)Availability of
				mapThe map described in subparagraph (A) shall be on file and
				available for inspection in the appropriate offices of the National Park
				Service.
							(C)Acquisition of
				landThe Secretary of the Interior may acquire the land or any
				interest in the land described in subparagraph (A) by purchase from willing
				sellers, donation, or
				exchange.
							.
				
